t c summary opinion united_states tax_court barbara k and ishmial d swafford petitioners v commissioner of internal revenue respondent docket no 6946-08s filed date barbara k swafford and ishmial d swafford pro sese nancy p klingshirn for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to a dependency_exemption deduction and a child_tax_credit for d v background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioners resided in ohio ishmial d swafford mr swafford fathered a child with laura a vogel ms vogel an agreed entry was filed with an ohio state court requiring mr swafford to make certain child_support payments the agreed entry also provides that mr swafford is entitled to claim d v as a dependent for federal and state tax purposes in even numbered years if his child_support payments are current in full and if not then ms vogel is entitled to claim d v it sets forth ms vogel’s and mr swafford’s names and social_security numbers but ms vogel did not sign the agreed entry rather it was signed by michael p kelly attorney for mr swafford gayle walker attorney for 1the court refers to minor children by their initials see rule a the evidence indicates that d v was years old in state of ohio john c korfhagen referee and stephanie wyler judge mr swafford’s child_support payments were current in full in petitioners therefore claimed a dependency_exemption deduction and a child_tax_credit for d v on their form_1040 u s individual_income_tax_return respondent however sent petitioners a notice_of_deficiency in which he disallowed the dependency_exemption deduction and the child_tax_credit petitioners did not attach to their form_1040 either form_8332 release of claim to exemption for child of divorced or separated parents or the agreed entry instead petitioners provided respondent with a copy of the agreed entry in response to the notice_of_deficiency discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions sec_7491 there is no dispute as to any factual issue accordingly the case is decided by the application of law to the undisputed facts ii dependency_exemption deduction taxpayers may claim dependency_exemption deductions for their dependents as defined in sec_152 sec_151 the term dependent means a qualifying child2 or qualifying_relative sec_152 but sec_152 in pertinent part provides a general_rule that limits the dependency_exemption deduction as follows if the child received over one- half of his support during the calendar_year from his parents who live apart at all times during the last months of the calendar_year and the child is in the custody of one or both parents for more than one-half of the calendar_year then the child is treated as the qualifying_child or qualifying_relative of the 2a qualifying_child is defined as an individual who bears a certain relationship to the taxpayer such as the taxpayer’s child has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets certain age requirements and has not provided over one-half of the individual’s own support for the taxable_year sec_152 - 3a qualifying_relative is defined as an individual who bears a certain relationship to the taxpayer such as the taxpayer’s child whose gross_income for the taxable_year is less than the exemption_amount dollar_figure for with respect to whom the taxpayer provides over one-half of the individual’s support for the taxable_year and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 and noncustodial_parent if certain requirements are met the requirements are met if the custodial_parent signs a written declaration in such manner and form as the secretary may prescribe that the custodial_parent will not claim the child as a dependent for the taxable_year and the noncustodial_parent attaches the written declaration to the noncustodial parent’s return for the taxable_year sec_152 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the written declaration may be made on a form provided by the internal_revenue_service or a document that conforms to its substance 114_tc_184 citing sec_1_152-4t a q a-3 temporary income_tax regs supra the written declaration is embodied in form_8332 and it incorporates the requirements of sec_152 id pincite in miller v commissioner supra pincite the court stated that in order for the noncustodial_parent to claim the dependency_exemption deduction sec_152 clearly sec_152 applies to both married parents and parents who have never been married to one another 121_tc_245 5form requires a taxpayer to furnish the children’s names and the years for which exemption claims are released the custodial parent’s signature and the date thereof the custodial parent’s social_security_number and the noncustodial parent’s name and social_security_number 114_tc_184 requires the custodial parent’s release of the dependency_exemption deduction by the signing of a written declaration to that effect simply attaching a state court order that was not signed by the custodial_parent to the noncustodial parent’s return does not satisfy the express requirements of sec_152 id pincite the mere fact that the state court granted the taxpayer the right to claim the dependency_exemption deduction is immaterial because a state court cannot determine issues of federal tax law id the parties agree that mr swafford is d v ’s noncustodial_parent petitioners’ entitlement to the dependency_exemption deduction for d v therefore turns on whether they have complied with the requirements of sec_152 notwithstanding that the agreed entry provides that mr swafford may claim d v as a dependent in even numbered years if his child_support payments are current in full see id pincite the agreed entry does not conform to the substance of form_8332 because it does not contain the signature of ms vogel or the date thereof see id pincite see also supra pp and note in addition neither the agreed entry nor a form_8332 was attached to petitioners’ form_1040 see sec_152 miller v commissioner supra pincite in sum petitioners have not complied with the requirements of sec_152 and therefore are not entitled to a dependency_exemption deduction for d v respondent’s determination is sustained iii child_tax_credit taxpayers may claim a child_tax_credit for each qualifying_child as defined in sec_152 who is under age and for whom the taxpayer may claim a dependency_exemption deduction under sec_151 sec_24 c because petitioners are not entitled to the dependency_exemption deduction for d v they cannot claim a child_tax_credit for her see id respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
